Title: To James Madison from Tench Coxe, 20 April 1813
From: Coxe, Tench
To: Madison, James


Phila Apl. 20. 1813
In the course of my reflections upon the intended negociations at St. Petersburg, I find my mind equally solicitous for a pacific issue, and for an issue, which may be found regular at public law, as it was received and considered in 1783 & from thence till the commencement of the wars which have arisen from the late European revolutions. The Former object of solicitude is immediate peace: but the latter appears to me deeply important to our national character, to our permanent, peace, and even to our present peace with the opposite belligerents. It is not clear that Austria, Turkey, the confederation of the Rhine, Sweden and the extensive dominions subject to or connected with the Emperor of France, will see the Russia prowess & progress in the same light as G Britain naturally does. Want of specific supplies & want of money & credit, will try Russia and her coadjutors in proportion as they advance into Germany. If they resort to plunder or taking supplies for paper bon[d]s, they will draw on themselves a share of that odium, which has lain so heavily on France, for those things. Europe will be an embarrassed, distracted & divided scene in 1813. In such a time, and under such circumstances our regularity is our best caution against new quarrels, & for future permanent peace, which is so important to our young country.
It has ever appeared to me, that Great Britain has been the less regular in her conduct, because we did not, distinctly, explicitly and without reserve of the ground of right, hold her to answer for &, if I may so say, correct her; in certain matters wherein she has violated principle, and regularity, or faln short of a conduct which principle & regularity require.
1 Great Britain, so far as I stand informed, was never brought to an explanation for her detention & of our & other neutral ships and cargoes in 1792 in her ports, when she was neutral, we neutral, & France in Amity with her & us; for which her ministers asked & obtained an act of indemnity.
2 Great Britain has never been publicly and officially set wrong in our intercourse or communications with her, with respect to her pretences, that she was first injured by her adversary belligerents, and justified, by our acquiescence in those pretended first injuries, (through our side,) in issuing her orders in council. Hence have grown up nearly all our commercial evils. It was important to show that she had no right to such grounds of measures denominated retaliations. This ever appeared to me a great topic, and conducted, with moderation, continues to be a great one, for present argument.
3. Out of the preceding evils have grown the pretence and practice of making, at her one sided discretion, or will, orders in council, acts of parliament, blockades (by their civil government) of remote ports & countries, upon general war considerations, even defensive considerations; blockades of neutral ports; exactions of war measures, in effect, from neutrals in consequence of the measures of her enemies, while her prince himself neutral in Hanover submitted to the same measures or to worse measures on Land, and other things of the same nature.
4. Great Britain has not repealed or modified her orders in council, so as to cease to violate our neutral rights, for our crops (if owned by a foreign friend of hers) could not go in our vessels to her enemies unblockaded ports: nor could our supplies, or innocent goods, the property of her friends, be imported (supposing we were at peace) in our vessels from her enemies unblockaded ports; nor could we carry, in our ships, innocent goods from her enemies ports to the ports of her friends, being the property of such friends. These are actual & serious violations of our neutral rights. From the want [of] explicit notice of these & perhaps other points, on which the orders in council were not so modified as to cease to violate our neutral rights, the British legislature & people, and many public & private men in America consider us as having maintained, the war for reasons far less substantial than they really are.
We are, it is conceived in a serious delemma on this account, in the present negociations. We must appear to have no reason to object to the present or late form of the orders in council in July 1812 to the injury of the character of our government for not making peace at St. Petersburg, or we must make peace, leaving the implied right, (in the minds of many public & private men in both countries,) in the hands of G Britain to act in the same manner, the day after the ratification of the treaty; when we may have put an end to our preparations & means of war. We have a right to remember the renewed order of council of 1795, the impression made on Mr. King as to the terms we could have had as to our seamen, which is never denied in England, the defeating of the arrangement with Mr. Erskine, the implied maintenance of the right to make orders from the want of any prospective remedy or compensation, in Mr. Jays treaty, and the assertions of Lord Castlereagh & others as to the right & policy of their orders in council of 1807, down to the present Session of Parliament. Great Britain told Mr. T. Pinckney & now tells us that they did not repeal or modify from any consideration of right on our part. Peace on such a footing is very precarious, dangerous, unjust, and injurious.
5. So as to Seamen. It has been adjudged, in our part of the late British Empire, that it was not murder or manslaughter to kill a person, engaged in impressing, within the jurisdiction of the Crown. How much worse then is our condition, if Britain be indulged in all the untrue positions, she maintains as to the conduct of herself and other nations in respect to taking seamen in peace, hired to & by us, in lawful contracts, when found at Sea, or in ports foreign to them & us. It is remembered, with perfect respect, that the Legislature has taken certain grounds on this subject, but its immense importance & nicety remains to this chapter of the discussion.
